Citation Nr: 1530560	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-34 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1979 to August 1982.  This matter is before the Board of Veteran's Appeals on appeal from a January 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a videoconference hearing was held before the undersigned; a transcript is in the record.  

A review of the record found that additional evidence, including records from the Social Security Administration (SSA), has been added to the record (without AOJ review or a waiver of AOJ initial consideration) since the supplemental statement of the case (SSOC) was issued in July 2012. The AOJ will have opportunity to review the additional evidence in the first instance on remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the May 2015 Board hearing, the Veteran testified that he has migraine headaches about 3 or 4 times per week and that he receives VA treatment about once every 2 months.  He reported that his most recent VA treatment records would show the current severity of his migraine disability and that he sought treatment as recently as earlier that month. 

The most recent VA treatment records associated with the record are from 2009.  As the Veteran's unassociated updated VA treatment records are constructively of record and are pertinent, perhaps critical, evidence in his claim for increase, they must be secured. 

Additionally, the record reflects that the Veteran's last VA examination addressing his headaches was in November 2008.  Given his testimony at the May 2015 Board hearing that his headaches have worsened and in light of the length of the intervening time since the last examination, a new examination to ascertain the current severity of his migraine headache disability is warranted.

Finally, at the May 2015 Board hearing, the Veteran testified that he has not worked since 2011 due to his headaches, raising a claim of entitlement to a total rating based on individual employability (TDIU).  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should send the Veteran updated notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 addressing the matter of entitlement to a TDIU rating (in the context of the claim for an increased rating for migraine headaches).  He should also be asked to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), to provide relevant employment information, and to authorize VA to contact his former employers for additional information regarding his employment.

2.  The AOJ should secure for association with the record copies of the complete clinical records of all VA evaluations and treatment the Veteran has received for his service-connected migraine headache disability (i.e., any not already associated with the record), including treatment received at the Jacksonville, Florida VAMC.

3.  The AOJ should then arrange for a neurological examination of the Veteran to ascertain the current severity of his migraine headache disability.  The record must be reviewed by the examiner in conjunction with the examination, and any tests or studies deemed necessary should be completed.  Based on interview and examination of the Veteran (and review of the record), the examiner should provide an opinion that identifies: (1) the frequency of the migraine attacks, (2) the nature of the migraine headaches (i.e., whether prostrating, prolonged), and (3) the impact the migraine headaches have on employment/employability. The opinion should include discussion as to whether the migraine headaches are relieved by medication, and if so, by what medications, as well as how much time the Veteran has lost from work due to migraine headaches (and whether his accounts of such are consistent with the disability picture presented). 

The examiner must explain the rationale for all opinions.

4.  The AOJ should then review the record and readjudicate the claim (to include for TDIU, in the context of the claim for increase, following all further development indicated).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

